Citation Nr: 1208283	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-42 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3.  Entitlement to service connection for glaucoma of the right eye.

4.  Entitlement to a rating in excess of 10 percent for a right knee strain.


REPRESENTATION

Appellant represented by:	Michael D. J. Eisenberg, Attorney




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for right foot and low back disorders, denied entitlement to service connection for glaucoma of the right eye, and increased the disability rating for a right knee strain to 10 percent effective July 17, 2008.  As the 10 percent rating granted for a right knee disability did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2011, the Veteran withdrew his request for a video conference hearing.

In May 2011, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in January 2012 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for a low back disorder and glaucoma of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied service connection for a right foot disorder.

2.  None of the additional evidence associated with the claims file since the November 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a right foot disorder.

3.  In an unappealed November 2004 rating decision, the RO denied service connection for chronic back pain.

4.  Additional evidence associated with the claims file since the November 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.

5.  A right knee strain is manifested by full extension and flexion limited to no less than 105 degrees with objective evidence of pain on motion, including on repetitive testing.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's November 2004 denial is not new and material with respect to the claim for service connection for a right foot disorder, the criteria for reopening the claim for service connection for a right foot disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for a rating in excess of 10 percent for a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided VCAA notice in July 2008 and August 2008 letters issued prior to the initial adjudication of the claims.  The letters advised the Veteran of what information and evidence is needed to substantiate his claim for an increased rating and for service connection, to include the need to submit new and material evidence to reopen the previously denied claims and the basis for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters notified the Veteran as to what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Finally, the letters advised him of how disability ratings and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in October 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment and personnel records, VA treatment records and examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  In addition, he has been represented by an attorney since July 2009.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

In a November 2004 rating decision, the RO denied the claims for service connection for a right foot disorder and chronic back pain.  The RO noted that the Veteran's service treatment records and separation examination did not show any complaints or treatment for a right foot disorder, and he did not submit any evidence showing a possible link between his current degenerative arthritis of the right foot and any event or experience that occurred while in service.  The RO also noted that the Veteran's service treatment records and separation examination did not show any treatment for a chronic back disorder, and while his VA treatment records showed he was diagnosed with spondylolisthesis since 1984, he did not submit any evidence showing a link between his current back disability and any event or experience that occurred in service.  The Veteran was notified of the decision in correspondence dated in November 2004, and he did not appeal the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The evidence of record at the time of the November 2004 rating decision included statements from the Veteran and his previous representative; service treatment records and service personnel records; prior claims for VA benefits and VA correspondence; VA treatment records from Albuquerque, New Mexico and Buffalo, New York; and VA examination reports.

The Veteran attempted to reopen his claim for service connection for a low back disorder in July 2008 and for a right foot disorder in August 2008.  In the April 2009 decision the RO denied reopening these claims.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, the last final denial of the claim was the November 2004 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the November 2004 denial includes statements from the Veteran, his former representative, and his attorney; VA treatment records from Albuquerque, New Mexico and Buffalo, New York dated from April 1998 to June 2008; a VA examination report dated in August 2008; and Internet research regarding traumatic glaucoma.

Most of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  Regarding his claimed right foot disorder, however, the new evidence is not material.  The Veteran's lay statements, including those made to VA medical providers, and competent medical evidence do not assert or suggest any link between his current right foot complaints and any event or injury during military service.  Rather, in a July 2000 VA treatment note the Veteran described right foot pain for two months after starting as a car salesman.  Then, in a February 2001 VA podiatry note, he reported a one-year history of pain in his right forefoot that was worse with his work boots.  In March 2004 he told his VA primary care physician that he was having right foot pain again.  In a July 2004 VA podiatry note, he stated that pain in the ball of his right foot had been present for greater than ten years.

Unfortunately, none of the additional evidence includes any competent medical evidence or medical opinion that his claimed right foot disorder was a result of military service.  Nor does the additional evidence include any persuasive lay evidence demonstrating a right foot injury or event in service and a continuity of symptomatology, such as perceived right foot pain, since military service.  Instead, the Board finds the evidence added to the claims file since the November 2004 RO decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right foot disorder.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for a right foot disorder has not been received.  As such, the requirements for reopening the claim are not met, and the November 2004 denial of the claim for service connection for a right foot disorder remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding his attempt to reopen the claim for a low back disorder, the Board finds that some of the new evidence is material to this claim for service connection.  At the time of the November 2004 rating decision, the Veteran had not identified any event or injury during military service related to his claimed low back disability.  In his July 2008 claim, he reported that he had been treated for a low back disorder at the Buffalo VA Medical Center within one year of being discharged from military service.  He also described a crane accident that occurred sometime between June and August 1966 in which he injured his right eye.  In a separate statement, he asserted that he injured his lower back in the same crane accident.

As such evidence is presumed credible solely for purposes of determining whether to reopen the claim, the Board will resolve all doubt in the Veteran's favor and find the evidence new and material sufficient to reopen the claim for service connection for a low back disability.  This claim will be remanded for further development.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right knee strain is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).


38 C.F.R. § 4.71, PLATE 2 (2011).

In a VA joints examination report dated in August 2008, the Veteran complained of right knee pain and stiffness and flare-ups averaging once a month and lasting 1-3 days during which he has more pain, limitations, and dysfunction.  He denied using any assistive devices for his right knee or seeking any medical care for his right knee in the last year.  He stated that he last worked in 2003 as a teacher and quit predominantly due to his back problems.  

Reported objective findings included the following: walks with a limp; no gross abnormality of color, deformity, swelling, or atrophy; palpitation elicits no abnormality of temperature; some slight crepitus; and no significant pain or swelling.  Right knee range of motion was reported as extension to zero degrees and flexion to 105 degrees with pain from 100 to 105 degrees.  Repetitive motion testing for pain, weakness, fatigability, and incoordination showed no change in range of motion and the same pain pattern.  Stability testing of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments was reported as stable and normal.  The examiner indicated that he reviewed the Veteran's computerized VA treatment records, and he described an October 2004 right knee x-ray report, which showed no significant osteoarthritic changes.  The assessment was right knee strain.  In an addendum, the examiner reported that he reviewed new x-rays reports that he had ordered and the findings were consistent with the above assessment.

The April 2009 RO decision explained that the rating for the Veteran's right knee disability had been increased to 10 percent based on evidence of painful motion found on examination.

Subsequent correspondence received from the Veteran and his attorney did not identify any additional treatment for the Veteran's right knee disability or raise any arguments related to his claim for a higher right knee disability rating.

Upon consideration of the record, the Board concludes that the Veteran's right knee disability is manifested by full extension and flexion limited to 105 degrees with objective evidence of pain on motion, including on repetitive testing.  These findings are consistent with the 10 percent rating currently assigned for painful motion.  A higher rating for a right knee disability is not warranted because the evidence of record does not demonstrate any right knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, flexion limited to 30 degrees, limited extension, or malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5262.  The Board concludes that the medical findings on examination are of great probative value, and the Veteran has not raised any specific allegations regarding the severity of this right knee disability.  Accordingly, a rating in excess of 10 percent for a right knee disability is not warranted, and the claim for a higher rating must be denied. 

The Board has also considered whether staged ratings are appropriate.  The Board concludes that the criteria for increased schedular rating for the knee have not been met at any time during the period on appeal.  Therefore, staged ratings are not warranted for any portion of the current appeal period. 


In addition, at no time during the pendency of this claim has the Veteran had compensable limitation of flexion and compensable limitation of extension at the same time, or compensable limitation of motion and objective findings of instability such that separate ratings are warranted under Diagnostic Codes 5260, 5261, or 5257.  See VAOPGCPREC 9-98 and 23-97, VAOPGCPREC 9-2004.

The Board has considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's right knee disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for a right foot disorder; the appeal is denied.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder; to this extent only the appeal is allowed.

Entitlement to a rating in excess of 10 percent for a right knee strain is denied.


REMAND

The Board notes that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal as provided by 38 U.S.C.A. § 7104.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Thus, the Board remands the reopened claim for entitlement to service connection for a low back disorder to the RO for further consideration.  

The Veteran provided new lay evidence regarding an alleged crane accident and injury that occurred sometime between June and August 1966 that resulted in his claimed low back and right eye glaucoma disabilities.  He explained that he did not go to sick bay following the accident and injury because it was a Friday afternoon, and his ship was going through an inspection.  He stated that when asked what he wanted to do about his injury, he reported that he would go home for the weekend.  The RO should consider the credibility of the Veteran's lay statements asserting that a 1966 crane accident resulted in his present low back disability.  

His service treatment records show that in October 1965 he reported falling down steps on the pier two days ago and having back pain.  The impression was lumbosacral strain, mild.  Then, in January 1966 he complained of an eye strain.  His distant vision was reported as 20/25 in the right eye and 20/40 in the left eye.  His service treatment records contained no other complaints regarding low back or eye problems, or any crane accident.  His separation examination report dated in June 1967 listed normal findings on clinical evaluation of the eyes generally and of the spine.  His distant vision was reported as 20/20 in the right eye and 20/25 in the left eye. 

The Veteran filed his original claim for service connection in July 1967, but did not identify any low back or eye problems.  During an August 1967 VA examination, he described four injuries that occurred during military service, including a welding burn in July 1966, but he did not describe any 1966 crane accident or low back or eye trauma.

In July 1986 he filed a claim for nonservice-connected pension based on grade I spondylolisthesis of L5-S1 with narrowing of the L5-S1 disc space.  In a September 1986 letter, the RO requested additional evidence in support of his claim.  The Veteran did not respond.

In an April 1998 VA health history review, the Veteran complained of back pain for 20 years.

VA treatment records show that the Veteran began complaining of right eye vision loss for one month in December 2001.  In a January 2002 VA optometry consultation note, he denied a history of any ocular injuries or surgery.  In June 2002 he had surgery for right eye chronic advanced angle-closure glaucoma with uncontrolled intraocular pressures.  Subsequent VA treatment records document ongoing care for chronic angle closure glaucoma of the right eye.

During an October 2004 VA joints examination to evaluate his service-connected right knee disability, the Veteran reported that he was diagnosed with spondylolisthesis in 1984.

In summary, competent evidence of record shows that the Veteran currently has spondylolisthesis of the low back and chronic angle closure glaucoma of the right eye, and the Board acknowledges that the Veteran is competent to describe events, such as a crane accident, and physical injuries that occurred during military service.  Moreover, the Veteran has indicated that his current low back and right eye glaucoma disabilities are associated with the reported 1966 crane accident.  Accordingly, the Veteran should be afforded VA spine and eye examinations to obtain medical opinions regarding the nature and etiology of his current low back and right eye glaucoma disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing VA's duty to provide medical examinations).

The Board notes that the Veteran submitted Internet information about traumatic glaucoma, which explains that traumatic glaucoma is most commonly caused by blunt trauma.  The article details that a particular type of glaucoma, called angle recession glaucoma, can occur many years after the initial injury.  The VA eye examiner's report should identify whether there is objective evidence of angle recession glaucoma.

Finally, in July 2008 the Veteran stated that within one year of separation from military service, he sought treatment at the Buffalo VA medical center for his low back.  The RO should request VA treatment records from the Buffalo VA medical center dated from June 1967 through June 1968, including performing a search of any archived records if necessary, as well as relevant ongoing treatment records from the Buffalo VA medical center dated from June 2008 to the present.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back and right eye glaucoma disabilities.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  

In addition, the RO should attempt to obtain VA treatment records from the Buffalo VA medical center dated from June 1967 through June 1968, including performing a search of any archived records if necessary.  The RO should also request relevant ongoing treatment records from the Buffalo VA medical center dated from June 2008 to the present.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his attorney should be notified of such.  

2.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA spine examination to determine the nature and etiology of his claimed low back disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the record and examining the Veteran, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is related to active military service, including a reported crane accident during the summer of 1966.  A medical analysis and rationale must be included with the requested opinion.

3.  After the development in directive #1 has been completed to the extent possible, the Veteran should be scheduled for a VA eye examination to determine the nature and etiology of his claimed right eye glaucoma disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the record and examining the Veteran, the examiner should identify the type of right eye glaucoma found on examination.  The examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current glaucoma of the right eye is related to active military service, including a reported crane accident during the summer of 1966.  In addition, the Veteran has presented Internet evidence relating to traumatic glaucoma, indicating that traumatic glaucoma is most commonly caused by blunt trauma that can occur many years after the initial injury and that the trauma can result in angle recession glaucoma.  The examiner is requested to explain whether there is objective evidence on examination of trauma to the right eye and angle recession glaucoma as opposed to the chronic angle closure glaucoma of the right eye documented in the Veteran's VA treatment records.  A medical analysis and rationale must be included with the requested opinion.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  The RO should consider the credibility of the Veteran's lay statements asserting that a 1966 crane accident resulted in his claimed low back and right eye glaucoma disabilities.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


